Case 9:17-cv-81261-WPD Document 277 Entered on FLSD Docket 10/09/2019 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

       ALL-TAG CORP.,                                         )
                                                              )
                     Plaintiff,                               )
                                                              ) Case No. 17 CV 81261-WPD
            v.                                                )
                                                              ) Judge William P. Dimitrouleas
       CHECKPOINT SYSTEMS, INC.,                              ) Magistrate Judge William Matthewman
                                                              )
                     Defendant.                               )

       ALL-TAG’S REPLY TO IN SUPPORT OF ITS MOTION TO COMPEL DOCUMENTS
         WITHHELD AS PRIVILEGED AND NOT DISCLOSED ON A PRIVILEGE LOG

   I.      RESPONSE TO THE COURT’S QUESTIONS REGARDING WHY PLAINTIFF
           FILED THE MOTION TO COMPEL AT ISSUE AFTER THE CLOSE OF
           DISCOVERY.

           At the close of discovery, when All-Tag produced its privilege log, All-Tag was
   expecting Checkpoint to do the same. Checkpoint, however, did not produce its privilege log at
   that time. After All-Tag finished responding to various Checkpoint discovery motions that were
   pending at the time1, All-Tag emailed Checkpoint to inquire about its privilege log. See Exhibit
   A to All-Tag’s Motion to Compel. Checkpoint ignored that email. All-Tag asked again on
   September 27, 2019. Checkpoint responded that it was “compiling a privilege log and will send
   it to you.” See Exhibit B to All-Tag’s Motion to Compel. That day, All-Tag asked when it could
   expect delivery; it took Checkpoint three days to respond saying that it was “aiming for this
   week.” In the meet-and-confer requested by All-Tag, held on October 1, 2019, Checkpoint
   offered aspirations and rolling responses, but refused to commit to a date certain for a
   production. All-Tag informed Checkpoint that without a commitment to a date, All-Tag would
   move to compel. Checkpoint agreed to inform All-Tag the next day (October 2nd) when it could
   produce at least a partial log. It failed to do so. All-Tag drafted and filed this motion swiftly
   thereafter. In short, All-Tag’s efforts to resolve this issue without court intervention should not


   1
    In that time, All-Tag was drafting responses to (at least) Checkpoint’s Motion for Judgment on the Pleadings,
   Motion for Excess Pages, Motion to Strike R.26 Disclosures and Exclude Testimony, Motion to Strike Hunter
   Report, and preparing for the September 23rd Discovery Hearing. Since September 25th, two more Motions to Strike
   have been filed.

                                                          1
Case 9:17-cv-81261-WPD Document 277 Entered on FLSD Docket 10/09/2019 Page 2 of 4



   be used against it. All-Tag brought this motion on October 4th after waiting five business days to
   see whether Checkpoint would produce a log in response to All-Tag’s, and then spending the
   remainder of the time corresponding with Checkpoint over when (or if) it would produce one.
   II.     CHECKPOINT’S PRIVILEGE LOG IS INCOMPLETE AND INCLUDES NON-
           PRIVILEGED DOCUMENTS WHICH SHOULD BE PRODUCED.

           Contrary to Checkpoint’s characterization, this motion is not an effort to re-open
   discovery. It is a motion to close it properly. Checkpoint produced a log in response to All-Tag’s
   Motion, but it is incomplete, with hundreds of documents to third parties, and significant gaps
   (see Exhibit 1, listing third party individuals from the privilege log, and the entries corresponding
   with those individuals). The purpose of a privilege log is to make sure that Checkpoint has not
   improperly withheld documents. See Campero USA Corp. v. ADS Foodservice, LLC, 916 F.
   Supp. 2d 1284, 1292 n.10 (S.D. Fla. 2012) (“It appears that throughout these proceedings both
   parties have fundamentally misunderstood the purpose of a privilege log. A privilege log should
   identify the documents or other communications for which a privilege is invoked, and provide
   sufficient detail to allow an opposing party and the court to determine whether the document is at
   least potentially protected by privilege.”). Only now is All-Tag and the Court able to make the
   determination that Checkpoint’s log served its intended purpose. There appear to be hundreds of
   documents that remain more. Neither party disputes that Checkpoint had an obligation to
   produce a privilege log, and to produce the documents that do not belong on the log. It did not
   produce a complete log, and now All-Tag needs this Court’s relief to obtain the documents.
           All-Tag’s request is simple – for Checkpoint to produce responsive documents in its
   possession that it has improperly withheld. The privilege log it produced reveals hundreds of
   such documents – including over 200 communications with third parties, and long gaps with no
   entries at all – including six months during a critical year in the case, and uncovered the
   existence of documents that Checkpoint repeatedly either refused to provide during discovery or
   claimed didn’t exist.2 All-Tag will be prejudiced responding to summary judgment motions
   (which depend on the presence or absence of facts in the record) while Checkpoint is sitting on
   evidence that may be relevant to material issues.


   2
     These include key aspects of an antitrust case— contracts with major retailers not found in Checkpoint’s
   production, and information about the potential acquisition of companies, which Checkpoint refused to answer in an
   interrogatory.

                                                           2
Case 9:17-cv-81261-WPD Document 277 Entered on FLSD Docket 10/09/2019 Page 3 of 4



   III. CONCLUSION

          All-Tag respectfully requests that the Court deem the documents identified in Exhibit 1
   as non-privileged, and order Checkpoint to produce those documents, as well as all documents
   withheld as privileged that are not reflected on the log, including documents withheld during the
   gaps in the log.
   Dated: October 9, 2019                      Respectfully submitted,

                                               By: /s/ Christopher Kammerer
                                                      Christopher Kammerer

                                               Christopher William Kammerer
                                               John F. Mariani
                                               KAMMERER MARIANI PLLC
                                               1601 Forum Place, Suite 500
                                               West Palm Beach, FL 33401
                                               (561)-990-1592
                                               ckammerer@kammerermariani.com
                                               jmariani@kammerermariani.com

                                               William MacLeod (pro hac vice)
                                               Julian Solotorovsky (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               333 West Wacker Drive
                                               Chicago, IL 60606
                                               (312)-857-7070
                                               jsolotorovsky@kelleydrye.com
                                               wmacleod@kelleydrye.com

                                               Damon Suden (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               101 Park Avenue
                                               New York, NY 10178
                                               (212)-808-7800
                                               dsuden@KelleyDrye.com

                                               John B. Williams (pro hac vice)
                                               WILLIAMS LOPATTO PLLC
                                               1707 L Street, NW Suite 550
                                               Washington, DC 20036
                                               (202) 296-1611
                                               jbwilliams@williamslopatto.com
                                               Attorneys for Plaintiff All-Tag Corporation




                                                  3
Case 9:17-cv-81261-WPD Document 277 Entered on FLSD Docket 10/09/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 9th day of October 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via CM/ECF:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                4
